To compel respondent to set aside a verdict in condemnation proceedings, where one of the jurors had sat upon a former trial, in which the jury had disagreed and were discharged, and upon the preliminary examination as to his qualifications, had denied having formed or expressed an opinion as to the necessity of taking the land for public use, and relators had not discovered the fact that the juror had sat upon the former trial until after the verdict, which the court was asked to set aside.
Granted February 12, 1890.